DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeff Lloyd on 12/2/2021.
AMENDMENT TO THE CLAIMS
Claim 20 is canceled.


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a circuit board disposed on the base, and a second coil disposed on the circuit board and facing the magnet; and a damper disposed between the housing and the base, wherein the second coil is configured to move the bobbin in a direction perpendicular to the optical axis direction, and wherein the damper is contacted with the housing and the stator.”
 	As of Claims 2-15: Claims 2-15 depend from claim 1 and are allowed as well.
	As of claim 16: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 16 that includes, “a second coil disposed on the circuit board and facing the magnet; and a damper disposed between the housing and the base, wherein the second coil is configured to move the bobbin in a direction perpendicular to the optical axis direction.”
 	 As of Claims 17-19: Claims 17-19 depend from claim 16 and are allowed as well.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ezawa et al. (US 2014/0091204) teaches  teaches a movable lens unit including at least one lens for converging light from a subject and a lens holder supporting the at least one lens; a body base supporting the movable lens unit so as to be capable of moving along a first direction and a second direction which are orthogonal to each other on a plane perpendicular to an optical axis of the at least one lens and along a third direction which is parallel to the optical axis of the at least one lens; an imager being supported by the body base for converting light transmitted through the movable lens unit to an electrical signal; a driving mechanism being provided on the movable unit and/or body base for driving the movable lens unit along the first, second, and third directions; and a plurality of strain detectors provided between the movable unit and the body base (See Abstract).
Makii et al. (US 2006/0181632 A1) teaches A lens unit includes: a lens barrel; a movable section including a movable lens and configured to be moved in an optical axis direction relative to the lens barrel; a linear actuator including a drive magnet and a drive coil and configured to move the movable section in the optical axis direction by supplying a current to the drive coil; and a pair of biasing blade springs including holding portions for holding the movable section, a plurality of spring portions biasing the movable section in the optical axis direction, and attachment portions to be attached to the lens barrel. One of the biasing blade springs is formed with two spring members through which the current is supplied to the drive coil (See Abstract).

Kwon et al. (US 2012/0082442 A1) teaches a bobbin having a lens unit mounted therein, a driving coil in a Z axis direction wound on an outer peripheral surface thereof, and driving coils in an X axis direction and a Y axis direction mounted outside the driving coil in a Z direction; a plurality of magnets mounted outside the driving coils in an X axis direction and a Y axis direction; an elastic member elastically combined with an upper portion and a lower portion of the bobbin; a housing into which the bobbin combined with the magnet and the elastic member is inserted; and a shield case combined with an upper portion of the housing (See Paragraph 0014).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697